[MHM FINAL] [6/30/2016] [Translation] Filed Document: Semi-annual Report Filed with: Director of Kanto Local Finance Bureau Filing Date: June 30, 2016 Fiscal Year: During the 22nd Term (from October 1, 2015 to March 31, 2016) Name of the Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of the Jonathan S. Horwitz Representative of the Company: Executive Vice President, Compliance Liaison Officer and Principal Executive Address of Principal Office One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this document is available for Public Inspection: Not applicable - 1 - I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND Status of investment portfolio of Putnam U.S. Government Income Trust (the “Fund”), is as follows: (1) Diversification of investment portfolio: By types of assets and geographic regions (As of the end of April 2016) Types of Assets Country Market Value Investment (USD) Ratio (%) U.S. Government and Agency United States 1,681,674,824 170.16 Mortgage Obligations Mortgage-Backed Securities United States 217,948,919 22.05 Short-term Investments United States 79,198,674 8.01 Asset-Backed Securities United States 10,145,000 1.03 Purchased Options United States 5,607,264 0.57 United Kingdom 1,722,382 0.17 Total Investments 1,996,297,063 201.99 Cash, Deposit and Other Assets (After Deduction of Liabilities) -1,007,986,309 -101.99 Total 988,310,754 100.00 (Net Asset Value) (JPY108,467 million) Note 1:Investment ratio is calculated by dividing each asset at its market value by the total net asset value of the Fund. The same applies hereinafter. Note 2:The exchange rate of U.S. dollars (“Dollar” or “$”) into Japanese Yen is JPY109.75 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 28, 2016 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 2 - (2) Results of past operations: a. Record of changes in net assets (Class M Shares): Record of changes in net assets as of the end of each month for one year up to and including the end of April 2016 are as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousand) (million) USD JPY 2015 End of May 15,494 1,700 13.76 1,510 June 15,199 1,668 13.70 1,504 July 14,831 1,628 13.62 1,495 August 14,640 1,607 13.52 1,484 September 14,451 1,586 13.40 1,471 October 14,384 1,579 13.39 1,470 November 14,326 1,572 13.38 1,468 December 13,822 1,517 13.41 1,472 2016 End of January 13,706 1,504 13.29 1,459 February 13,468 1,478 13.21 1,450 March 13,435 1,474 13.20 1,449 April 13,424 1,473 13.21 1,450 b. Record of distributions paid (Class M Shares): Record of distribution paid for one year up to and including the end of April 2016 is as follows: Ex-dividend Date Distributions per share ($) NAV per Share ($) 2015 May 14 0.022 13.81 June 16 0.027 13.71 July 14 0.027 13.63 August 14 0.027 13.57 September 15 0.027 13.46 October 14 0.027 13.37 November 16 0.027 13.38 December 15 0.027 13.38 2016 January 13 0.027 13.33 February 16 0.027 13.23 March 15 0.027 13.20 April 14 0.027 13.17 - 3 - c. Record of annual return (Class M Shares): Period Annual Return (%) (Note) (May 1, 2015 – April 30, 2016) -2.05% Note: Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on the end of April 2015 and the Ending NAV means net asset value per share on the end of April 2016. II. RECORD OF SALES AND REPURCHASE (Class M Shares) Record of sales and repurchase for one year up to and including the end of April 2016 and the number of outstanding shares of the Fund as of the end of April 2016 are as follows: (5/1/2015 – 4/30/2016) Number of Shares Issued Number of Shares Number of Outstanding Repurchased Shares 54,149 168,365 1,015,897 (0) (53,800) (597,200) Note: The figures in parenthesis show those issued, repurchased and outstanding in Japan. III. FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited semi-annual accounts of the Fund to be attached.] IV. OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY (“Putnam Investment Management, LLC”) (1) Amount of Capital Stock (i) Amount of Members’ Equity of the Investment Management Company (as of April 30, 2016) $26,894,883 * (unaudited) (ii) Number of authorized shares of capital stock Not applicable. (iii) Number of outstanding shares of capital stock Not applicable. - 4 - (iv) Amount of Members’ Equity for the past five years Year Amount of Members’ Equity End of 2010 $82,851,104 End of 2011 $135,510,826 End of 2012 $21,073,034 * End of 2013 $34,533,038 * End of 2014 $33,925,237 * End of 2015 $32,258,387 * * Consists of all components of equity and Parent Company relationship. (2) Description of business and outline of operation The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of April 30 , 2016, the Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value over $73.1 billion). Name of Principal Characteristics Number of funds Total Net Asset Value Country ($ million) Closed End Bond 6 2,226.37 Open End Balanced 11 7,046.63 U.S.A. Open End Bond 37 22,437.56 Open End Equity 63 41,348.76 Total 117 73,059.32 (3) Miscellaneous Not applicable. V. OUTLINE OF THE FINANCIAL CONDITION OF THE INVESTMENT MANAGEMENT COMPANY [Japanese translation of the accounts of the PIM to be attached.] [MHM FINAL] [6/30/2016] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Financial Bureau Filing Date: June 30, 2016 Name of the Issuer: PUTNAM U.S.GOVERNMENT INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Company: Executive Vice President, Compliance Liaison Officer and Principal Executive Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business of Mori Hamada & Matsumoto Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public offering or sale for registration Name of the Fund making public Putnam U.S. Government Income Trust Offering or sale of foreign investment fund securities: Aggregate amount of Up to $12 million (JPY131.7 million) Class M foreign investment fund securities Shares to be publicly offered or sold: Note : The exchange rate of U.S. dollars (“Dollar” or “$”) into Japanese Yen is JPY109.75 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 30, 2016 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. Places where a copy of this amendment to securities registration statement is available for public inspection Not applicable. - 1 - I. REASON FOR FILING OF THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the securities registration statement (“SRS”) filed on March 31, 2016 due to the fact that the aforementioned semi-annual report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned semi-annual report: (1) Amendment in the Original SRS by filing the semi-annual report is as follows. Part II. INFORMATION ON THE FUND Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund IV. Outline of the Investment ManagementCompany 1. Nature of the Fund (3) Structure of the Fund (1) Amount of Capital Stock D. Investment Management Company (i) Amount of Members’ Equity of the Investment e. Amount of Capital Stock Management Company (i) Amount of Members’ Equity of the Investment Management Company 5. Status of investment portfolio I. Status of investment portfolio of the Fund (1) Diversification of investment portfolio (1) Diversification of investment portfolio (3) Results of past operations (2) Results of past operations a) Record of changes in net assets a. Record of changes in net assets (Regarding the amounts as at the end of (Regarding the amounts as at the end of each each month during one-year period up to month during one-year period up to the latest the latest relevant date appertaining to the relevant date appertaining to the filing date of filing date of the original Japanese SRS) the aforementioned semi-annual report) b) Record of distributions paid b. Record of distributions paid (Regarding the amounts as at the end of (Regarding the amounts as at the end of each each month during one-year period up to month during one-year period up to the latest the latest relevant date appertaining to the relevant date appertaining to the filing date of filing date of the original Japanese SRS) the aforementioned Semi-annual Report) - 2 - c) Record of annual return c. Record of annual return (Addition of the rate(s) during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) (4) Results of Sales and Repurchse II. Record of Sales and Repurchase (Addition of the latest information during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) III. Financial conditions of the Fund III. Financial conditions of the Fund 1. Financial statement (Addition of the aforementioned semi-annual financial documents) Part III. SPECIAL INFORMATION I. Outline of the Investment Management IV. Outline of the Investment Management Company Company 1. Outline of the Investment Management Company (1) Amount of capital stock (1) Amount of capital stock (i) Amount of Members’ Equity of the (i) Amount of Members’ Equity of the Investment Investment Management Company Management Company 2. Description of business and outline of (2) Description of business and outline of operation operation 3. Financial conditions of the Investment V. Outline of the financial condition of the Management Company Investment Management Company - 3 - (2) Other amendments in the Original SRS by filing the semi-annual report are as follows. PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 5. STATUS OF INVESTMENT PORTFOLIO (2) Portfolio of Investements Information on the Top 30 updated (Please see “Top 30” in the data sheet.) (3) Results of Past Operations b. Record of distributions paid (Class M Shares) Total amount of disribution paid during the recent one year period $0.319 from May 1, 2015 to the end of April 2016 Total amount of disribution paid from the inception date to the end $13.191 of April 2016 c. Record of annual return (Class M Shares) The record of the return for the calendar year is as follows; Year Return (% ) (Note) 2016 -0.68 (1/1/2016 – 4/30/2016) Note: Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on the end of December 2015 and the Ending NAV means net asset value per share on the end of April 2016.
